Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 5, 7 and 10 are original or were previously presented.  Claims 1-4, 6, 8 and 9 are currently amended.  Claims 1-10 are pending and were fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Drawings, Specification and Claim Objections and the 35 USC §112 rejections in view of the replacement drawings and the specification and claim amendments.
Response to Amendment
In their reply dated August 30, 2022, Applicant made claim amendments to address one or more objections, rejections, statements and claim interpretations of the June 20, 2022 Office action (OA), to clarify the claim language, and potentially advance prosecution.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/05/2021.  It is noted, however, that applicant has not filed a certified copy of the CN202111305588.8 application as required by 37 CFR 1.55.  This issue was noted in the above-referenced OA but has not yet been corrected.
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDSes) submitted on 07/19/2022 and 08/29/2022.  
All references were considered except for those lined through.  MPEP 609.05(b) provides the following guidance for non-English items submitted with the IDS.
Information which complies with requirements as discussed in this section but which is in a non-English language will be considered in view of the concise explanation submitted (see MPEP § 609.04(a), subsection III.) and insofar as it is understood on its face, e.g., drawings, chemical formulas, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.  MPEP 609.05 (b).

In this case, the lined through reference is an International Search Report (ISR) dated July 26, 2022.  One or more of the included references have appeared elsewhere, but there was no English translation of the report or no concise explanation submitted to ascertain the relevance of the ISR document.
Please refer to the signed copy of the PTO-1449 form attached herewith.
Allowable Subject Matter
Claims 1-10 are allowed.  Claim 1, the sole independent claim, follows:  
Claim 1:	An ultra-high temperature excrement solid-liquid separation extrusion sterilization integrated machine comprising a solid-liquid separator, and an extrusion sterilization device in communication with the solid-liquid separator; 
wherein the extrusion sterilization device comprises an extrusion sterilization motor, an extrusion feeding assembly, a receiving pipe, a receiving box and a dehydrating cage; 
a feed inlet is provided on one end of the receiving box, a feed outlet is provided on the other end, the dehydrating cage is disposed inside the receiving box, a diversion pipe is provided in the receiving box, one end of the receiving pipe is connected to the receiving box and is in communication  with the feed inlet of the receiving box, and an outlet for solids of the solid-liquid separator is in communication with the receiving pipe; 
the extrusion feeding assembly comprises an extruding shaft, a first conveying spiral blade, a spiral extruding blade, a spiral feeding plate and an extruding head; 
the extruding shaft penetrates the receiving pipe, the receiving box and the dehydrating cage through the feed inlet and the feed outlet of the receiving box, an outer diameter of the extruding shaft is gradually increased, an end of the extruding shaft with a smaller outer diameter is rotatably connected to an end of the receiving pipe away from the receiving box, an end of the extruding shaft with a larger outer diameter penetrates the feed outlet of the receiving box, and the extrusion sterilization motor is in a transmission connection with the extruding shaft; 
the first conveying spiral blade, the spiral extruding blade, and the spiral feeding plate are distributed on the extruding shaft along a length direction of the extruding shaft successively, the first conveying spiral blade is positioned inside the receiving pipe, an end of the first conveying spiral blade abuts to an end of the spiral extruding blade, the spiral feeding plate is disposed close to the feed outlet of the receiving box relative to the first conveying spiral blade, and a spiral angle of the spiral feeding plate is larger than a spiral angle of the spiral extruding blade; and 
the extruding head is connected on the extruding shaft and is positioned inside the feed outlet of the receiving box, an outlet channel is formed between the extruding head and the feed outlet of the receiving box, and the outlet channel inclines towards a direction departing from a centerline of the extruding shaft.
The following is an examiner’s statement of reasons for allowance:  
The issue of perfecting the priority claim and the full relevance of the ISR remains.  However, Applicant reasonably and properly addressed most outstanding issues concerning the specification (drawings and other disclosure) and the clarity of the claims.  With further respect to the claims and any associated prior art, although Examiner provided relevant art in the prior OA, and has reviewed the IDS documents, as implied therein, Examiner did not uncover any reference or combination of references that fully teaches or renders obvious all the structural limitations of the recited claims.  Moreover, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests an ultra-high temperature excrement solid-liquid separation extrusion sterilization integrated machine with a structure substantially as claimed.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779